Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to the application and preliminary amendments filed on 09/10/2019.
	Priority Date: CON of #15/042,832 [02/12/2016]
Claim Status:
Canceled claims: 1-17

Pending new claims: 18-37

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 



Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. (2A)  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 18-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a computer-implemented method and a user device, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for determining terminal location data including transaction data and user devices data.
[Step-2A] The claim 18 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 18 recites the limitations to 
obtain, at periodic intervals, location data for the user …, the location data comprising geographic locations of the user device obtained at different points in time; 
	detect that a transaction has been conducted with a resource provider via an access … physically located at the resource provider; 
	determine a time associated with the conducted transaction; and 
	provide, to a service … , at least two different geographic locations of the user …, 
	wherein the at least two different geographic locations of the mobile … are provided by virtue of being proximate to the time associated with the conducted transaction, 


The claimed method and user device simply describes series of steps for determining terminal location data including transaction data and user devices data.
These limitations, as drafted, are a method and a system that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a processor, user devices, and computer network [specification para 0029, fig.1] nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor, user device, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component [MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application 
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claim 28  
Furthermore, the dependent claims 19-27 and 29-37 have also been examined and do not correct the deficiencies of the independent claims do not resolve the issues raised in the independent claims 18 and 28. 
It is noted that claims (19 and 29) introduce the additional elements of (...wherein the at least the two different geographic locations of the user device obtained at the points in time closest in proximity to the time associated with the conducted transaction); 
Claims (20 and 30) introduce the additional elements of ( where the at least two different geographic locations of the mobile device comprise at least a first geographic location of the user device obtained at the point in time before the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction and a second Page 3 of 8Preliminary Amendment geographic location of the user device obtained at the point in time after the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction);
Claims (21 and 31) introduce the additional elements of (wherein the location of the access device is determined as a location between the first geographic location of the user device and the second geographic location of the user device);
Claims (22 and 32) introduce the additional elements of (wherein detecting a transaction has been conducted with a resource provider comprises receiving an indication of the transaction from the service computer);
Claims (23 and 33) introduce the additional elements of (wherein the service computer provides the indication of the transaction based on a mapping between an identifier associated with the user device and an access credential used to conduct the transaction, 
 phone number, an international mobile station equipment identifier (IMEI), or a serial number associated with the user device, 
Claims (25 and 35) introduce the additional elements of (wherein the service computer is caused to determine a location of the access device using a straight-line function, 
Claims (26 and 36) introduce the additional elements of (further comprising a global positioning system device, the location data for the user device is obtained at periodic intervals via the global positioning system device, 
Claims (27 and 37) introduce the additional elements of (wherein the transaction for a resource managed by the resource provider.
These elements are not a practical application of the judicial exception because the limitations merely recite: “apply it’ (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or (See MPEP 2106.05 (d) and (f) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because associated technological elements amount to mere use of a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (Gee MPEP 2106.05 (d) and (f)) (Specification [0087] network, computer readable medium, general purpose computer)
the dependent claims 19-27 and 29-37 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Therefore, claims 18-37 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kang (US 2014/0122337 A1) in view of Coleman et al (US 2009/0157418 A1), and further in view of Dankar et al (US 8,374634 B2). 
	Claims (1-17) (Canceled). 
	Ref claim 18, Kang discloses a user device comprising: a processor; and a memory including instructions that, when executed with the processor (para [0032-39], fig. 1; via a processor… a computer system… a mobile/payment terminals 120/130…the mobile/payment terminals 120/130 are user terminals/such as smartphone [user device]…), cause the user device to at least: 
[[obtain, at periodic intervals, location data for the user device, the location data comprising geographic locations of the user device obtained at different points in time;]]
	detect that a transaction has been conducted with a resource provider via an access device physically located at the resource provider (para [0036-39], fig. 1; via a payment system 100 includes a payment server 110, a mobile terminal 120, and a  payment terminal 130/ managed by a bank/credit card company …[0063-67], figs. 7-8; via a mobile terminal displaying a payment location of a credit card/mobile terminal on a map/through API…a payment approval request on the map from the user of mobile terminal 120….approving unit 330 … [0074]; via receiving unit 240 receives a location based payment approval [implied transaction conducted]… …[0077]; via the location estimating unit 320 may determine a location of the mobile terminal 120 upon receiving GPS signal from base station [BS] a mobile carrier…the location of the mobile terminal converted into location data [e.g., a latitude and a longitude]…); 
	[[determine a time associated with the conducted transaction; and provide, to a service computer within a terminal locator system, at least two different geographic locations of the user device, wherein the at least two different geographic locations of the mobile device are provided by virtue of being proximate to the time associated with the conducted transaction, wherein the service computer is caused to determine a location of the access device using a function that takes as input the at least two different geographic locations of the mobile device.]]
	Kang does not explicitly disclose the step to obtain, at periodic intervals, location data for the user device, the location data comprising geographic locations of the user device obtained at different points in time.
Coleman being in the same field of invention discloses the step to obtain, at periodic intervals, location data for the user device, the location data comprising geographic locations of the user device obtained at different points in time (para [0014]; via the geographic location information from the GPS receiver 112 [implied obtain location data] from the portable data terminal 112, or more or less continuously [e.g., at regular or periodic intervals] to the portable data terminal 110 …indicating a particular event at that geographic location…).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Kang to include the disclosures as taught by Coleman to facilitate receiving location at different points in time.
  Kang does not explicitly disclose the step to determine a time associated with the conducted transaction; and provide to a service computer within a terminal locator system, at least two different geographic locations of the user device, wherein the at least two different geographic locations of the mobile device are provided by virtue of being proximate to the time associated with the conducted transaction, wherein the service computer is caused to determine a location of the access device using a function that takes as input the at least two different geographic locations of the mobile device
However, Dankar being in the same field of invention discloses the step to determine a time associated with the conducted transaction; and provide to a service computer within a terminal locator system, at least two different geographic locations of the user device, wherein the at least two different geographic locations of the mobile device are provided by virtue of being proximate to the time associated with the conducted transaction, wherein the service computer is caused to determine a location  mobile device (col.7, lines 36-67; via a Location Comparison Module Engine …engaging in some automated application, transaction/location information automatically derived. LCM receives device and user location information and determine the resulting proximity among two or more obtained locations/cell Site ID/Latitude and Longitude coordinates…col.18, lines 43-67; via the Activity Location Module 150 passes the user ID and Position to the Activity Source Location Database 130… The date and time represent the location of some activity accessed by Device user…sets the current date and time that the location of The Wireless Device was detected …col. 19, lines3 3-24; via The LCM 100 then calculates a Proximity Result for the comparison….The LCRM 110 assigns a Proximity Result Value for the proximity result [implied proximate to the time transaction]…).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Kang to include the disclosures as taught by Dankar to facilitate determining two geographical locations and times for transactions.
	Ref claims 19, Kang discloses the user device of claim 18, wherein the at least two different geographic locations of the mobile device comprise at least the two geographic locations of the user device obtained at the points in time closest in proximity to the time associated with the conducted transaction (para [0041-46], fig. 2; via the payment server 110/payment information receiving unit 210 may receive payment information including payment ID/location code from the payment terminal 130…location data, converted by a GPS, WPS or CPS…the mobile terminals 120a/120b/120c/130 [fig.1]…).
	Ref claim 20 Kang discloses in view of Coleman and Dankar, the user device of claim 18, but Kang, explicitly does not disclose, wherein the at least two different geographic locations of the mobile device comprise at least a first geographic location of the user device obtained at the point in time before the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction and a second Page 3 of 8Preliminary Amendment geographic location of the user device obtained at the point in time after the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction
	However, specifically Dankar discloses, wherein the at least two different geographic locations of the mobile device comprise at least a first geographic location of the user device obtained at the point in time before the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction and a second Page 3 of 8Preliminary Amendment geographic location of the user device obtained at the point in time after the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction (col.7, lines 36-67; via a Location Comparison Module Engine …engaging in some automated application, transaction/location information automatically derived. LCM receives device and user location information and determine the resulting proximity among two or more obtained locations/cell Site ID/Latitude and Longitude coordinates…col.18, lines 43-67; via the Activity Location Module 150 passes the user ID and Position to the Activity Source Location Database 130… The date and time represent the location of some activity date and time that the location of The Wireless Device was detected …col. 19, lines3 3-24; via The LCM 100 then calculates a Proximity Result for the comparison….The LCRM 110 assigns a Proximity Result Value for the proximity result [implied proximate to the time transaction]…).
	Therefore, it would have been obvious to one of ordinary skill in the 3art at the time of invention was made to modify the features mentioned by Kang to include the disclosures as taught by Dankar to facilitate determining two geographical locations and times for transactions.
	Ref claim 21, Kang discloses in view of Coleman and Dankar, the user device of claim 20, but Kang does not explicitly disclose, wherein the location of the access device is determined as a location between the first geographic location of the user device and the second geographic location of the user device.
	However, specifically Dankar discloses, wherein the location of the access device is determined as a location between the first geographic location of the user device and the second geographic location of the user device (col.7, lines 36-67; via a Location Comparison Module Engine …engaging in some automated application, transaction/location information automatically derived. LCM receives device and user location information and determine the resulting proximity among two or more obtained locations/cell Site ID/Latitude and Longitude coordinates…col.18, lines 43-67; via the Activity Location Module 150 passes the user ID and Position to the Activity Source Location Database 130… The date and time represent the location of some activity accessed by Device user…sets the current date and time that the location of The Wireless Device was detected …col. 19, lines3 3-24; via The LCM 100 then calculates a Proximity Result Value for the proximity result [implied proximate to the time transaction]…).
	Therefore, it would have been obvious to one of ordinary skill in the 3art at the time of invention was made to modify the features mentioned by Kang to include the disclosures as taught by Dankar to facilitate determining two geographical locations and times for transactions.
	Ref claim 22, Kang discloses the user device of claim 18, wherein detecting that a transaction has been conducted with a resource provider comprises receiving an indication of the transaction from the service computer (para [0041-46], fig. 2; via the payment server 110/payment information receiving unit 210 may receive payment information including payment ID/location code from the payment terminal 130…location data, converted by a GPS, WPS or CPS…the mobile terminals 120a/120b/120c [fig.1]). 
	Ref claim 23, Kang discloses the user device of claim 22, wherein the service computer provides the indication of the transaction based on a mapping between an identifier associated with the user device and an access credential used to conduct the transaction (para [0063-67], figs. 7-8; via a mobile terminal displaying a payment location of a credit card/mobile terminal on a map/through API…a payment approval request on the map from the user of mobile terminal 120….approving unit 330 … [0074]; via; receiving unit 240 receives a location based payment approval [implied transaction conducted]…).
	Ref claim 24, Kang discloses in view of Coleman and Dankar, the user device of claim 23, but Kang explicitly does not disclose, wherein the identifier comprises one of  phone number, an international mobile station equipment identifier (IMEI), or a serial number associated with the user device. 
	However, specifically Dankar discloses, wherein the identifier comprises one of a phone number, an international mobile station equipment identifier (IMEI), or a serial number associated with the user device (col. 8, Lines 1-45; via the location information may be obtained in a multiplicity of formats/the Activity Mediation System. Example,  a physical geographical address, Wireless Device identifier [ID], Mobile Directory Number [MDN],  Electronic serial number [ESN], IMSI, International Mobile Equipment Identity [IMEI], …once one two or more locations are obtained by the Location Comparison Engine…).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Kang to include the disclosures as taught by Dankar to facilitate determining identifier phone number with IMEI and MDN.
	Ref claim 25, Kang discloses the user device of claim 18, wherein the service computer is caused to determine a location of the access device using a straight-line function, further comprising a global positioning system device (para [0010]; via a payment method for providing a distance difference between a payment location and a holder of payment instrument, as a security factor.… [0058-59]; via a process of comparing location by the payment approving unit 330 may determine whether the payment location of the payment instrument and the location of the mobile terminal 120 fall within particular error range…Example, the error range may correspond to the shortest linear distance difference between the payment location of the credit card and GPS [implied access device GPS using straight line function] , or WPS, or a CPS…).
	Ref claim 26, Kang discloses the user device of claim 18, wherein the location data for the user device is obtained at periodic intervals via the global positioning system device (para [0041-46], fig. 2; via the payment server 110/payment information receiving unit 210 may receive payment information including payment ID/location code from the payment terminal 130…location data, converted by a GPS…the mobile terminals 120a/120b/120c [fig.1]…).
	Ref claim 27, Kang discloses the user device of claim 18, wherein the transaction for a resource managed by the resource provider (para [0036-39], fig. 1; via a payment system 100/server 110/mobile terminals 120a/120b/120c [fig. 1] and payment terminal 130 … [0074]; via; receiving unit 240 receives a location based payment approval [implied transaction conducted]…).

Claim 28 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claims 29-37 are rejected as per the reasons set forth in claims 19-27 respectively.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Eden et al (US 8,285,639 B2) discloses Location based Authentication System.
Gurnani et al (US 2016/0019547 A1) discloses Secure Financial Payment.
Zettner et al (US 7,669,759 B1) discloses GPS Validation for Transaction.
NPLs:
1. Authors: F. Meneses et al: Using GSM CellID Positioning for Place Discovering; IEEE Conf. Paper: IEEE XPLORE: LAST UPDATE DATE: 04-Jun-2007; PUBLICATION DATE: 01-Nov-2006 (Year: 2006).
2. Authors: Jukka-Pekka Laulajainen et al: Study of YouTube demand patterns in mixed public and campus WiFi network; IEEE Conf. Paper; LAST UPDATE DATE: 17-Oct-2014; PUBLICATION DATE: 01-Aug-2014 (Year: 2014)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
          

      /HATEM M ALI/
Examiner, Art Unit 3691




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691